Title: From George Washington to Timothy Pickering, 7 July 1797
From: Washington, George
To: Pickering, Timothy

 

Dear Sir,
Mount Vernon 7th July 1797

Your letter of the 1st instant was brought to me by the last Post. The Journals of the 1st 2d & 3d Sessions of the first Congress, I have, & no later. These are in folio—one volume of the Senate, and another of the House of Representatives. If no complete set can be had, either in folio or octavo, it would be useless to obtain a copy of what I now possess: but if they are to be continued in the latter, and an entire set could be had of that size, it would be prefered on account of uniformity.
Please to accompany the copying Press with the account of cost, & the amt shall be transmitted in Ba[n]k notes. With great esteem & regard I remain—Dear Sir Your Obedient & Affecte Servt

Go: Washington

